1
2
3
4
5
6
7
8
                           IN THE UNITED STATES DISTRICT COURT
9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11
12                                                   Case No.: 4:18-cv-01885-HSG
13                                                   ORDER GRANTING ADMINIS-
14                                                   TRATIVE MOTION TO SHORTEN
       In Re Koninklijke Philips Patent Litigation   TIME FOR HEARING ON MO-
15                                                   TION TO STAY

16                                                   Judge: Hon. Haywood S. Gilliam, Jr.
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER RE ADMIN MOTION TO                                 CASE NO.: 4:18-CV-01885-HSG
     SHORTEN TIME FOR HEARING ON
     MOTION TO STAY
1           Having considered all of the papers filed in connection with Microsoft’s Administrative
2    Motion to Shorten Time for Hearing on the Motion to Stay Claims Involving the ’064 Patent
3    (Dkt. No. 656), the Court HEREBY ORDERS:
4           Microsoft’s Administrative Motion to Stay is GRANTED. The hearing on the Motion to
5    Stay Claims Involving the ’064 Patent is hereby rescheduled for August 1, 2019 at 2:00 p.m.
6
7           IT IS SO ORDERED.
8
9
10
11    Dated: June 3, 2019                          HONORABLE HAYWOOD S. GILLIAM, JR.
                                                   United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER RE ADMIN MOTION TO                      -1-             CASE NO.: 4:18-CV-01885-HSG
     SHORTEN TIME FOR HEARING ON
     MOTION TO STAY
